Citation Nr: 0512458	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-43 880	)	DATE
	)
	)



THE ISSUE

Whether clear and unmistakable error was committed by the 
Board of Veterans' Appeals in a decision issued on October 
17, 2002 that denied entitlement to service connection for 
hypothyroidism, to include as a result of exposure to 
ionizing radiation.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1945 to 
September 1948, and from October 1948 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) as a matter of original jurisdiction on a motion to 
revise or reverse the Board's October 17, 2002 decision on 
the basis of clear and unmistakable error (CUE).  In that 
decision, the Board denied entitlement to service connection 
for hypothyroidism on both a direct basis under the 
provisions of 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
and under the presumptive provisions of 38 C.F.R. § 3.311 due 
to exposure to ionizing radiation.

A review of the claims file reveals that the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon issued letters in October and November 2003 to the 
veteran informing him that the Defense Threat Reduction 
Agency (DTRA) (formerly known as the Defense Nuclear Agency) 
had apparently underestimated the dosage level of veterans 
exposed to ionizing radiation from above ground nuclear 
tests.  He was told that a review of his claims file had 
shown that his prior denial of VA benefits had not been based 
on the amount of his radiation exposure and, therefore, his 
claim would not be referred for recalculation of a dosage 
estimate.

In the Board's decision of October 2002, the veteran was 
denied entitlement to presumptive service connection for 
hypothyroidism under the provisions of 38 C.F.R. § 3.311 for 
exposure to ionizing radiation.  The record establishes that 
the veteran participated in above ground nuclear tests during 
Operation CASTLE in the South Pacific held in 1954.  VA 
received a dosage estimate prepared by the DTRA in May 1993 
based on his exposure to these above ground tests.  The 
Board's denial was based on multiple medical opinions that 
discussed his estimated dosage level of ionizing radiation.  
The veteran does in fact appear to be the type of individual 
contemplated in VA's initiative to identify and submit to 
DTRA for recalculation of a prior dosage estimate.

The veteran submitted contentions in September 2004 that his 
prior denial of presumptive service connection for 
hypothyroidism due to exposure to ionizing radiation should 
be reopened based on the miscalculated dosage estimate.  
Based on the above evidence, the Board finds that the 
September 2004 contentions are an informal claim to reopen 
the issue of presumptive service connection for 
hypothyroidism under the provisions of 38 C.F.R. § 3.156(c) 
(2004) ("supplemental report from the service department").  
See 38 C.F.R. § 3.155 (2004).  The Board finds that this 
claim is not properly before it at the present time and that 
it is not inextricably intertwined with the current motion 
before the Board.  Therefore, this matter is referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  A October 17, 2002 Board decision denied entitlement to 
service connection for hypothyroidism.

2.  The Board's decision of October 17, 2002 was supported by 
correct facts as they were known at the time, and it is not 
shown that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 17, 2002 decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
has no applicability to claims of CUE in prior Board 
decisions, and that VA's duties to notify and assist 
contained in the VCAA are not applicable to such CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
see also VAOPGCPREC No. 12-2001 (July 6, 2001); 38 C.F.R. §§ 
20.1411 (c), (d) (2004).  Accordingly, the VCAA is not 
applicable to this motion as a matter of law.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  VA regulations define what 
constitutes CUE and what does not, and they provide in 
pertinent part:

§ 20.1403 Rule 1403.  What constitutes clear and unmistakable 
error; what does not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 
(2004).

In its decision issued on October 17, 2002, the Board 
considered evidence provided by the DTRA in May 1993, and 
subsequently thereafter, that estimated the dosage the 
veteran received of ionizing radiation while on active duty.  
It also considered multiple medical opinions that reviewed 
this dosage estimate, assigned probative value to each 
opinion, and determined that the preponderance of the medical 
evidence was against a claim for presumptive service 
connection under the provisions of 38 C.F.R. § 3.311.  In 
addition, the Board considered in-service diagnostic testing, 
military medical opinions, and post-service medical opinions 
regarding the etiology of his current hypothyroidism.  Again 
the Board assigned probative weight to this evidence and 
determined that a preponderance of the evidence was against a 
claim for direct service connection under the provisions of 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.

The veteran's motion for CUE has contended that the Board 
committed CUE by giving more probative weight to in-service 
evidence against his claim, than that in support of his 
claim.  Specifically, he has alleged that two military 
diagnostic (blood) tests showed him first positive for 
hypothyroidism and then later negative for hypothyroidism.  
He argues that this evidence was in equipoise and should have 
established service connection.  

Second, the veteran argues that the Board gave too much 
probative weight to a VA examiner's opinion of November 1995.  
He asserts that this examiner improperly gave more weight to 
the negative test results during military service than the 
positive results and, therefore, this opinion was biased 
against him.  

Finally, the veteran contends that the Board committed CUE by 
giving the military and VA physicians' negative opinions more 
probative weight than a private physician's opinion that was 
favorable to the veteran's claim.

As noted in the Board's October 2002 decision, the military 
physician who reviewed the positive test in 1969 indicated 
his suspicion at the time that this test's results were not 
enough to establish the existence of hypothyroidism.  A 
subsequent test was ordered that returned with negative 
results.  The military physician in 1969 clearly reviewed 
both tests and found that a diagnosis of hypothyroidism was 
not warranted.  The November 1995 VA examiner reviewed the 
same testing, in addition to post-service medical evidence, 
and arrived at the same conclusion as the contemporaneous 
military physician's opinion.  As noted in the October 2002 
decision, the private physician found the military opinion to 
be contradictory and that hypothyroidism was incurred during 
military service.  However, the Board found this opinion had 
less probative weight as the private physician failed to 
account for three different military examinations subsequent 
to the one positive result that failed to indicate the 
existence of hypothyroidism.  Based on this weighing of the 
evidence the claim was denied.

Although it appears that the veteran has claimed the Board 
violated the provisions of 38 U.S.C.A. § 5107(b) (West 2002) 
and 38 C.F.R. § 3.102 (2002) in not resolving all reasonable 
doubt in the veteran's favor, he and his representative have 
failed to specifically cite this statute and regulation.  
Instead, they have merely made vague references to "not 
giving equal weight" to evidence in the veteran's favor.  
His contentions of CUE amount to no more than a disagreement 
with how the evidence was weighed by the Board.  Such 
disagreement does not establish CUE.

The veteran received a letter from the RO in October and 
November 2003 informing him that dosage estimates provided by 
the DTRA may have been underestimated.  These letters were 
issued in response to information provided by the National 
Research Council to VA in May 2003 that some prior dosage 
estimates may have been underestimated.  VA then proceeded to 
identify cases were dosage estimates were obtained and then 
refer these cases back to the DTRA for recalculation of the 
dosage estimate.  The veteran has contended that this 
potential miscalculation of his dosage estimate resulted in 
the Board committing CUE in its denial of presumptive service 
connection for exposure to ionizing radiation in October 
2002.

Even if it can be shown later that the veteran's dosage 
estimate was miscalculated, such evidence does not establish 
CUE.  VA and the Board were not made aware of the potential 
miscalculation until May 2003; many months after the Board's 
October 2002 decision had become final.  Therefore, the 
dosage estimates used by the Board in October 2002 were the 
correct facts as known at the time.  Corrections of the 
veteran's military records would not establish CUE, but 
instead would be an appropriate claim for reopening a prior 
decision on the basis of new and material evidence.  See 38 
C.F.R. § 3.156(c).

Finally, VA received on February 21, 2003 the veteran's 
request that he be given more time by granting an extension 
of 120 days.  He failed to indicate what issue this request 
addressed or for what reason the extension was needed.

In his Motion for Revision, the veteran and his 
representative have contended that the February 2003 request 
was in connection with his claim for entitlement to service 
connection for hypothyroidism.  Their contention is that 
issuing the Board decision in question without addressing the 
February 2003 request violated the veteran's due process 
rights and was CUE.  They have failed to cite to any 
regulation or statute in support of this contention.

The February 2003 letter was received after the Board had 
issued the veteran its final decision regarding the claim for 
entitlement to service connection for hypothyroidism.  There 
is no provision in the law or regulations that authorizes the 
Board to grant an extension of time to plead a case or 
develop evidence after a final decision has been issued.  The 
Board finds that these contentions have failed to cite any 
legal basis for an allegation of CUE, nor have they explained 
why the result would have been manifestly different but for 
the alleged error.  These contentions amount to nothing more 
than non-specific allegations of failure to give due process 
and, therefore, are merely general and non-specific 
allegations of error.  See 38 C.F.R. § 20.1404(b).  Such 
allegations do not establish CUE.

In view of the foregoing, the Board finds that the October 
17, 2002 Board decision did not contain CUE.  There is no 
indication that the Board did not properly consider all 
evidence (to include the correct facts known at the time) 
before it in October 2002, or that it failed to correctly 
apply the appropriate laws and regulations to the veteran's 
claim.  The veteran and his representative have not raised 
the rare kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

(Continued on next page.)




ORDER

The motion for revision of the October 17, 2002 Board 
decision on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



